Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 16 recites “about less than a second to about 5 seconds” and “about less than a second to about 2 seconds”. As it is unclear how far the modifier “about” extends to outside of these ranges and the specification does not include a standard for determining this, the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/049621 to Coeck in view of US 2013/0274435 to Diekmann.
Regarding claims 1, 2, 3, 6, 7, 8, 9, 10, 13, and 14 Coeck discloses a heating lamp and laser source that heat a plastic powder [0026, 0024], a controller controls the lamp and laser in a 
Coeck does not discuss the lamp type.
However, Diekmann discloses a xenon or halogen lamp used in additive manufacturing that can be pulsed or continuous [0054]. 
The advantage of utilizing a lamp as in Diekmann is to provide necessary/high heat to the workpiece. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Coeck by utilizing a lamp as in Diekmann in order to provide necessary/high heat to the workpiece.
Claims 5, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coeck/Diekmann in view of US 2006/0065640 to Lizotte.
Regarding claims 5, 12, 15, and 16 Coeck does not discuss the claimed activation.
However, Lizotte discloses pulsed and alternating heat sources [0084]. The heating sources can also overlap [0077].
The advantage of utilizing the functionality as in Lizotte is to obtain faster processing. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Coeck/Diekmann by the functionality as in Lizotte with the heating sources of Coeck/Diekmann in order to obtain faster processing.
Response to Arguments
Applicant argues that modifying Coeck to use a lamp as in Diekmann would use the lamp to heat the build material at or higher than its melting point and notes that Coedk discusses preheating, but Coeck’s preheating is near but under the melting point of the material. Applicant further notes that Coeck discloses heating close to but under the transition point of the powder (eg. 10 degrees C below the transition point). Applicant further argues that doing so would lead a person of ordinary skill to heat to very near or beyond the melting point and therefore changes the principle operation of Coeck. The examiner respectfully disagrees. Initially it is noted that Coeck’s 10 degree C below the transition point is only an example (Coeck [0029]) and Coeck further teaches to preheat only to a desired temperature based on the layer and the build material [0029] and can preheat only the cold spots [0032] which would include 100 degrees C under the transition point to a person of ordinary skill. This temperature is also below the melting/transisiton point of the build material. The rejections are respectfully maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761